Gibson, C. J.
Ever since the case of Stiles and West, cited in Manby v. Scott, 1 Sid. 109, it has been held that the executed contract of a non compos mentis for necessaries, bona fide supplied, stands on the.footing of an infant’s contract for necessaries. In Baxter v. The Earl of Portsmouth, 2 Car. & P. 178, (12 E. C. L. R.;) S. C. 5 Barn. & Cress. 170, it w.as said that the word necessaries is not to be restricted to articles of the first necessity, but that it includes every thing proper for the person’s condition; and it was determined that to hire carriages to a nobleman who, th'ough actually insane, voted in parliament and went about as other men do, carried with it no mark of imposition. Why should not such a man be liable even for merchandise innocently furnished to his order in similar circumstances? To supply him with articles known to be improper for him, would bear on the face of the transaction evidence of an attempt to take advantage of his infirmity, and he would not be liable for the price of them. Nor would he be bound by a contract unexecuted by either party. In the case before us there is no difficulty on either of these heads. The credit given was for boarding and lodging, when the defendant’s testator was destitute of a proper maintenance, as well as without a committee to provide it for him, and when his predicament was like that of a wife or child cast upon the world. The plaintiff ought therefore to .have recovered.
Judgment reversed, and a venire de novo awarded.